           Case 2:19-cv-01248-WBS-JDP Document 30 Filed 06/17/21 Page 1 of 2


 1   SEYFARTH SHAW LLP
     Lorie E. Almon (Admitted Pro Hac Vice)
 2   lalmon@seyfarth.com
     620 Eighth Avenue, #33
 3   New York, New York 10018
     Telephone:   (212) 218-5500
 4   Facsimile:   (212) 218-5526

 5   SEYFARTH SHAW LLP
     Eric E. Suits (SBN 232762)
 6   esuits@seyfarth.com
     400 Capitol Mall, Suite 2350
 7   Sacramento, California 95814-4428
     Telephone:      (916) 498-7032
 8   Facsimile:      (916) 558-4839

 9   Attorneys for Defendants
     PRUDENTIAL FINANCIAL, INC.;
10   PRUDENTIAL ANNUITIES; THE PRUDENTIAL
     INSURANCE COMPANY OF AMERICA
11

12

13                                  UNITED STATES DISTRICT COURT
14                                  EASTERN DISTRICT OF CALIFORNIA
15

16   JOHN ROITINGER,                                 Case No. 2:19-CV-01248-WBS-EFB

17                    Plaintiff,                     ORDER GRANTING SECOND JOINT
                                                     STIPULATION TO CONTINUE
18         v.                                        DISCOVERY, TRIAL DATES AND
                                                     MODIFY SCHEDULING ORDER
19   PRUDENTIAL FINANCIAL, INC.;
     PRUDENTIAL ANNUITIES; PRUDENTIAL
20   INSURANCE COMPANY OF AMERICA, INC.;             Action Filed:   June 4, 2019
     and DOES 1 through 50, inclusive,               Trial Date:     June 2, 2021
21
                      Defendants.
22

23

24

25

26
27

28
                   ORDER RE JOINT STIPULATION TO CONTINUE DISCOVERY, TRIAL DATES
                                   AND MODIFY SCHEDULING ORDER
                                    CASE NO. 2:19-CIV-01248-WBS-EFB
           Case 2:19-cv-01248-WBS-JDP Document 30 Filed 06/17/21 Page 2 of 2


 1         Pursuant to the Stipulation of the Parties, the Parties’ requests regarding Discovery and Motion

 2   Date, Mediation and Trial Scheduling Matters herein are GRANTED as follows:

 3         The following dates in the Scheduling Order be modified as set forth below:

 4

 5                          EVENT                         CURRENT DATE                NEW DATE

 6    Expert Disclosures and Reports
                                                           April 30, 2021          November 3, 2021
      (Fed. R. Civ. P. 26(a)(2)
 7
      Rebuttal Expert Disclosures and Reports
                                                           May 31, 2021              May 24, 2022
 8    (Fed. R. Civ. P. 26(a)(2)

 9    Completion of Fact Discovery                          July 5, 2021           January 28, 2022
      Last Day for Discovery Motions To Be
10    Heard And Any Resulting Orders Obeyed                 July 5, 2021           January 28, 2022

11    Motion Filing Deadline                               August 2, 2021       February 25, 2022
                                                          October 25, 2021        May 23, 2022
12    Final Pretrial Conference                               1:30 pm               1:30 pm
13    Jury Trial                                          December 6, 2021        July 19, 2022
      (Estimated 5 to 15 Days)                               9:00 a.m.              9:00 a.m.
14
           The Parties having so stipulated, and good cause appearing therefore,
15
           IT IS SO ORDERED.
16

17   Dated: June 17, 2021
18

19

20
21

22

23

24

25

26
27

28                                                    2
             [PROPOSED] ORDER RE JOINT STIPULATION TO CONTINUE DISCOVERY, TRIAL DATES
                                   AND MODIFY SCHEDULING ORDER
                                   CASE NO. 2:19-CIV-01248-WBS-EFB
